Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12-20-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-13, 15-19, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended and now recites the limitation “in accordance with second color information different from the first color information transmitted by the transmission circuit to the electronic apparatus, controls the feedback generation circuit to provide second tactile feedback different from the first tactile feedback.”  While the applicant’s specification properly teaches multiple visual feedback (eg. “a plurality of visual feedbacks corresponding to a setting of color information” as discussed in [0033]) and vibrating the stylus “when the controller 110 picks up the color information” (see [0100]), the specification fails to teach a “second tactile feedback different from the first tactile feedback” based on the color information.  While the specification does mention vibrating “for a predetermined time” (for example in [0160]), there are no details about “different” tactile feedback patterns or durations.
	Claims 7-13, 15-19, and 32 are dependent upon claim 1, and so are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13, 16-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moroney et al. (US 2011/0075146) and Hicks et al. (US 2014/0253469).
Regarding claim 1, Moroney (Fig. 2 and 3) discloses a pen-shaped stylus (“pen-shaped housing” discussed in [0014]), comprising:
a color capture (118) that is disposed at one axial end of the stylus (the bottom end) and configured to obtain color information (“118 senses the color of a sample 104” as discussed in [0017]);
a memory circuit (“controller 116 includes a memory” as discussed in [0016]) configured to store the color information obtained by the color capture (the color of 118 is stored as “processed color data” as discussed in [0017]);
a reception circuit (part of 120) configured to receive information from an electronic apparatus (called “another suitable device,” and including a “computer, a smartphone, etc.” as discussed in [0010], see also “20 wirelessly receives configuration data from… another suitable device” as discussed in [0020]);
a transmission circuit (part of 120) configured to transmit information, including the color information (as “processed color data” discussed above), to the electronic apparatus (“120 then wirelessly transmits the processed color data to… another suitable device” as discussed in [0020]);
a feedback generation circuit (including both 142, 152, and 166) configured to provide tactile feedback (“force feedback” discussed in [0033]); and
a control circuit (148) configured to control the feedback generation circuit (“CPU 148 controls and/or monitors the operation of LED color display 142” as discussed in [0025]). 
However, Moroney fails to teach or suggest wherein the control circuit is configured to control the feedback generation circuit “in response to a transmission of the color information by the transmission circuit to the electronic apparatus.”
Hicks (Fig. 3 and 18) discloses a pen shaped stylus (100, “pen-like” discussed in [0025]), comprising;
a memory circuit (“stylus 100 may include memory” as discussed in [0050]);
a reception circuit (part of the “communications module” seen in Fig. 2B, similar to the “receiver componentry” discussed in [0063]) configured to receive information (“data received from device 200” in [0032]) from an electronic apparatus (200);
a transmission circuit (part of the “communications module” seen in Fig. 2B, similar to the “transmitter componentry” discussed in [0063]) configured to transmit information to the electronic apparatus (“data that is outbound for device 200” discussed in [0032]);
a feedback generation circuit (including both 120 and the haptic indicator) configured to provide tactile feedback (called “haptic feedback” in [0090]); and
a control circuit (“processor” shown in Fig. 2B) configured to control the feedback generation circuit (the processor is used to “locally control functionality of the stylus” as discussed in [0032]) in response to a transmission of the color information by the transmission circuit to the electronic apparatus (“confirmation that an outbound command/instruction or other user input has been sent by stylus 100 to device 200 may be presented to the user, for example, by a given visual indicator 120” as discussed in [0083]),
wherein the control circuit, in accordance with first color information transmitted by the transmission circuit to the electronic apparatus (as discussed in [0030], “In response to determining a color measurement of sample 104, CPU 148 provides a signal to LED color display 142 through communication link 172 to activate LED color display 142 to display the sensed color” while both 120 and the haptic feedback “activate simultaneously” as discussed in [0090]), controls the feedback generation circuit (including the haptic indicator, as discussed above) to provide first tactile feedback (called “haptic feedback” in [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney so the feedback generation circuit is controlled in response to a transmission of the color information by the transmission circuit to the electronic apparatus as taught by Hicks because this provides the user with “confirmation” that the transmission has occurred (see [0083]).
However, while Hicks teaches that there are a first and second tactile feedback that are different from each other (“various patterns, intensities, etc., of vibration” discussed in [0090]), Moroney and Hicks fail to teach or suggest wherein the control circuit, in accordance with first color information transmitted by the transmission circuit to the electronic apparatus, controls the feedback generation circuit to provide first tactile feedback and, in accordance with second color information different from the first color information transmitted by the transmission circuit to the electronic apparatus, controls the feedback generation circuit to provide second tactile feedback different from the first tactile feedback.
Alsadah (Fig. 4 and 5) discloses a pen-shaped stylus (“form of a digital pen” discussed in [0053]), comprising:
a color capture (402) that is disposed at one axial end of the stylus (on the left in Fig. 4) and configured to obtain color information (in step 504);
a memory circuit (408);
a feedback generation circuit (414) configured to provide tactile feedback (“vibration biofeedback” discussed in [0057]); and
a control circuit (406) configured to control the feedback generation circuit in response to the color information (“406 analyzes the at least one set of parameters received from the converter 404, determines the at least one type of biofeedback from the at least one set of parameters and transforms the at least one set of parameters into the determined at least one type of biofeedback” as discussed in [0056], see also step 516),
wherein the control circuit, in accordance with first color information transmitted by the transmission circuit to the electronic apparatus, controls the feedback generation circuit to provide first tactile feedback (“transforming the signals of the color detected into biofeedback” as discussed in [0059]) and, in accordance with second color information different from the first color information transmitted by the transmission circuit to the electronic apparatus, controls the feedback generation circuit to provide second tactile feedback different from the first tactile feedback (“the data signals of a color detected can be sent or converted for use to… a vibration output unit. The data signals can be convert to… vibrations of a varying intensity, vibrations of a varying frequency, vibrations of varying time duration” as discussed in [0013], while [0007] more specifically discusses “producing biofeedback for the color blue to be linked with putting a hand in cold water or producing biofeedback for the color red to be linked with holding a hot rock in a hand”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney and Hicks so the control circuit provides a first and second tactile feedback, different from each other, in accordance with color information as taught by Alsadah because this can “assist the visually impaired to “see” colors by associating colors with types of biofeedback” (see [0007]).

Regarding claim 7, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Hicks further discloses wherein the tactile feedback comprises vibration (“vibration” discussed in [0090]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Alsadah for the same reasons as discussed above.

Regarding claim 9, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and the combination further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (Moroney teaches that “142 provides colored light” as discussed in [0030] while Hicks teaches “120 may be configured to produce one or more colors” in [0036]), and the control circuit, in operation, controls the feedback generation circuit to provide the color presentation based on the color information (Moroney teaches “CPU 48 provides a signal to LED color display 142 through communication link 172 to activate LED color display 142 to display the sensed color” as discussed in [0030]) stored in the memory circuit (Hicks teaches “reviewing and selecting from data… stored on stylus 100 using a given visual indicator 120” as discussed in [0085]).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Alsadah for the same reasons as discussed above.

Regarding claim 10, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (“120 may be configured to produce one or more colors” as discussed in [0036]), and the feedback generation circuit is arranged near the color capture (120 is near the bottom tip of the stylus, shown on the left of Fig. 2A, called the “nozzle of the stylus” in [0021]). 
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Alsadah for the same reasons as discussed above.

Regarding claim 11, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Hicks further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (“120 may be configured to produce one or more colors” as discussed in [0036]), and the control circuit, in operation, controls the feedback circuit to provide the color presentation based on the information transmitted from the electronic apparatus and received by the reception circuit (discussed in [0041], for example “light emitted by a visual indicator 120 can be utilized… to indicate which program/application of device 200 has transmitted data to stylus 100”).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Alsadah for the same reasons as discussed above.

Regarding claim 12, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses wherein the control circuit, in operation, controls the feedback generation circuit in response to the color capture obtaining the color information (discussed in [0030], “In response to determining a color measurement of sample 104, CPU 148 provides a signal to LED color display 142 through communication link 172 to activate LED color display 142 to display the sensed color”).

Regarding claim 13, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (142 displays color, as discussed above), and the control circuit, in operation, controls the feedback generation circuit to provide the color presentation based on the color information (as discussed above, the color of light emit by 142 is based on the color sensed during color measurement, see [0030]).

Regarding claim 16, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses wherein comprising an operation switch (122), an operation of which causes the color capture to obtain the color information (“Trigger 122 senses a user action for initiating the color sensing of a sample 104 by color sensor 118” as discussed in [0018]).

Regarding claim 17, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses an illumination circuit (152) configured to illuminate a location where the color information is obtained by the color capture (discussed in [0028], 152 provides light 202 to the sample 104 for color measurement). 

Regarding claim 18, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses wherein the control circuit, in operation, controls the illumination circuit based on an amount of light received at the location (based on the amount of light at sample 204, which is sensed through 156, “CPU 148 corrects for any LED intensity drift of LEDs 152” as discussed in [0027]). 

Regarding claim 19, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Moroney further discloses wherein the feedback generation circuit, in operation, provides visual feedback comprising color presentation (152 are part of the feedback generation circuit, as discussed above, and can be seen by the user as they are “selected to emit light at different peak wavelengths across the visible spectrum” as discussed in [0026]), and the control circuit, in operation, controls the feedback generation circuit to illuminate a location where the color information is obtained by the color capture (152 illuminates the color capture location with light 202, as seen in Fig. 3). 

Regarding claim 32, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Hicks further discloses wherein the information transmitted from the electronic apparatus includes a command for controlling the stylus (eg. a command to sense color, “diagnostic port 240 is used for receiving an external trigger pulse or strobe for initiating the color sensing of a sample” as discussed in [0037]), and the control circuit, in operation, controls the feedback generation circuit to provide tactile feedback in response to the command transmitted from the electronic apparatus (the stylus “emits vibration upon at least one of receipt of data by the stylus” as discussed in [0106], with the “data” transmitted from the electronic apparatus 200 seen in Fig. 1A).
It would have been obvious to one of ordinary skill in the art to combine Moroney, Hicks, and Alsadah for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Alsadah as applied to claim 1 above, and further in view of Yamakado (US 2002/0122064).
Regarding claim 8, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and Hicks further discloses wherein the information transmitted from the electronic apparatus includes a command for controlling the stylus (eg. a command to sense color, “diagnostic port 240 is used for receiving an external trigger pulse or strobe for initiating the color sensing of a sample” as discussed in [0037], while [0020] discloses how 120 is “a wired interface” such as 240 and 242), and the control circuit, in operation, controls the transmission circuit to transmit the color information (“processed color data”) to the electronic apparatus (as discussed above, “120 then wirelessly transmits the processed color data to… suitable device,” see [0020]).
However, Moroney and Hicks fail to teach or suggest transmitting the color information “in response to the command transmitted from the electronic apparatus.”
Yamakado (Fig. 3) discloses a stylus (2) wherein information transmitted from the electronic apparatus (1) includes a command for controlling the stylus (the “request for transmission” as discussed in [0068]), and the control circuit, in operation, controls the transmission circuit (21) to transmit the information to the electronic apparatus in response to the command transmitted from the electronic apparatus (“data ID is transmitted only when pen-form operating device 2 receives a request for transmission of identification data ID from data processing system 1” as discussed in [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Alsadah so transmitting the color information is in response to the command transmitted from the electronic apparatus as taught by Yamakado because “overall power consumption of pen-form operating device 2 can be lowered, thereby increasing its operating time” (see [0068]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moroney, Hicks, and Alsadah as applied to claim 1 above, and further in view of Lapstun et al. (US 2003/0063943).
Regarding claim 15, Moroney, Hicks, and Alsadah disclose a stylus as discussed above, and although Alsadah discloses detecting “an image” (in [0068]), Moroney, Hicks, and Alsadah fail to explicitly teach or suggest wherein the color capture comprises an imager.
Lapstun (Fig. 26) discloses a pen-shaped stylus (1450 is called a “pen” in [0149]), comprising:
a color capture (1454) that is disposed at one axial end of the stylus (the bottom end) and configured to obtain color information (“The pen is operable to " pick" a color from any object” as discussed in [0149]) wherein the color capture comprises an imager (the sensor 1454 “is capable of imaging a substrate” as discussed in [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moroney, Hicks, and Alsadah so the feedback generation circuit is controlled in response to a transmission of the color information by the transmission circuit to the electronic apparatus as taught by Lapstun because this provides the user with “confirmation” that the transmission has occurred (see [0083]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Alsadah has been added for new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691